Title: To James Madison from Thomas Melvill Jr., 12 March 1813
From: Melvill, Thomas, Jr.
To: Madison, James


Sir,Pittsfield (Mass) March 12. 1813.
The new organisation of the Quarter Master Generals Department, opens to me the hope, that I may now receive the direct patronage of the administration.
I therefore beg leave, to offer myself as a Candidate for a Commission of Deputy quarter Master General.
Since the month of June last, cloathed with the confidence of Majr. Genl. Dearborn & of the Quarter Master General, I have been Solely Charged with the Creation of the Military post of this place—& with the various duties of Dep: Quarter Master, & Commissary of Purchases, Forage Master, Barrack Master, & waggon Master.
They can testify, if I have merited their Confidence & that of the Government, & if in their opinion, I am capable of discharging the duties of the office, I now Solicit. I have the honor to be Sir, With great Respect Yr Mo Obdt St
Tho Melvill
